— Order unanimously reversed on the law with costs and motion denied. Memorandum: Supreme Court erred in granting financial disclosure in the matrimonial action before the invalidity of the antenuptial agreement was established (see, DeSantis v DeSantis, 182 AD2d 1107; Cruey v Cruey, 159 AD2d 241, 241-242; Hoffman v Hoffman, 100 AD2d 704). Unlike the showing made in Gilsten v Gilsten *1028(137 AD2d 411), here plaintiff failed to show that financial disclosure was necessary to support her cause of action to declare the invalidity of the agreement. Similarly, the court erred in ordering an accounting of expenditures of defendant’s assets. (Appeal from Order of Supreme Court, Monroe County, Curran, J. — Divorce.) Present — Boomer, J. P., Pine, Lawton and Fallon, JJ.